ORDER
PER CURIAM.
The Court having considered and granted the petition for a writ of certiorari in the above-entitled case, it is this 10th day of October, 2002,
*333ORDERED, by the Court of Appeals of Maryland, that the judgment of the Circuit Court for Prince George’s County in Case No. CAL 00-15039 be, and it is hereby, vacated, and the case is remanded to the Circuit Court for Prince George’s County for reconsideration in light of Moore v. Norouzi, 371 Md. 154, 807 A.2d 632 (2002). Costs to be paid by the Respondents.